Ireland, Associate Justice.
There are some cases in which municipal governments (cities) may he held liable in damages for the wrongful acts of their officers, hut the case made in the pleading before us is not one of them.
We do not decide (because not necessary) whether there is any mode of appeal from mayors’ courts; but a judgment before one of those courts can only be reviewed in an appellate tribunal, unless their action should prove to be a *421nullity, in which event it could he attacked in any collateral way that it might present itself. If there was no authority in the mayor and marshal under the ordinance to arrest appellant, they were trespassers, and could have been held personally liable for false imprisonment or assault and battery ; but for their act in arresting appellant under the city ordinance the city could not be held liable. (Dillon, sec. 766.)
The charge of the court is, perhaps, justly liable to criticism, but inasmuch as the judgment could not properly have been for appellant, it is not deemed necessary to review the charge of the court.
The demurrer to the petition should have been sustained.
The “lonely” condition of appellant on being “banished ” one-half mile from where he was in the city, and “ warned ” not to return there again that day, and being reminded of the days of the “ Spanish inquisition,” was a situation indeed unenviable; but there being no law to justify the court, it cannot afford relief in this proceeding. The judgment is affirmed.
Affirmed.